Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 1 of 42




           Exhibit QQ
                 Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 2 of 42




COVID-19 Vaccines in Adults:
Benefit-Risk Discussion


Hannah Rosenblum, MD
ACIP Meeting
July 22, 2021

                                                               cdc.gov/coronavirus
                       Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 3 of 42



 Current COVID-19 vaccine policy

 Today’s discussion will focus on the benefits and harms of COVID-19 vaccines in adults
 Three COVID-19 vaccines are recommended for persons aged 18 years and older in the
  United States under FDA’s Emergency Use Authorization




                                                                                              2
                 Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 4 of 42



Benefits and risks by vaccine, age and sex in adults



Benefits of COVID-19                                                              Risk after COVID-19
 Janssen and mRNA                                                                 Janssen and mRNA
  vaccines in adults                                                               vaccines in adults




                                                                                                        3
                      Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 5 of 42



COVID-19 vaccines in adults: Benefit-risk discussion
 Public health problem
  – Recent COVID-19 epidemiology in adults
  – Adverse events reported after vaccination
    • Guillain-Barre Syndrome (GBS)
    • Thrombosis with Thrombocytopenia Syndrome (TTS)
    • Myocarditis

 Benefit/Risk assessment
  – Benefits of Janssen vaccine
  – Risk of GBS after Janssen vaccine
  – Risk of TTS after Janssen vaccine
  – Benefits of mRNA vaccines
  – Risk of myocarditis after mRNA vaccines
                                                                                             4
                                                     Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 6 of 42



         Trends in number of U.S. COVID-19 cases reported to CDC
                                                                   January 22, 2020 – July 19, 2021
                                                                       Cases Total: 33,983,867




https://covid.cdc.gov/covid-data-tracker/#trends_dailytrendscases; from July 21, 2021                                       5
                                                     Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 7 of 42



         Trends in number of U.S. COVID-19 cases reported to CDC
                                                                   January 22, 2020 – July 19, 2021




                                                                                                                            April-July




https://covid.cdc.gov/covid-data-tracker/#trends_dailytrendscases; from July 21, 2021                                                    6
                                                     Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 8 of 42



         Recent trends in number of U.S. COVID-19 cases
                                                                       April 1, 2020 – July 19, 2021

                      100 K
              Cases




                       50 K




                        0
                            Apr 1, ‘21           Apr 18, ‘21          May 5, ‘21        May 22, ‘21   Jun 8, ‘21     Jun 25, ‘21   Jul 19, ‘21




https://covid.cdc.gov/covid-data-tracker/#trends_dailytrendscases; from July 21, 2021                                                            7
                                                   Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 9 of 42

         Forecast of cases and hospitalizations for the next four weeks
                           New COVID-19 cases forecasted                                                COVID-19 hospitalizations forecasted
                              through August 14, 2021                                                        through August 16, 2021




https://www.cdc.gov/coronavirus/2019-ncov/science/forecasting/forecasts-cases.html; https://www.cdc.gov/coronavirus/2019-ncov/science/forecasting/hospitalizations-forecasts.html   8
                                                    Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 10 of 42

         SARS-CoV-2 variants circulating in the United States
                                                                    April 11 – July 17, 2021

                                                                                                                    Alpha (B.1.1.7): 8%




                                                                                                                    Delta (B.1.617.2):
                                                                                                                          83.2%




                                                                                                                    Gamma (P.1): 3%
https://covid.cdc.gov/covid-data-tracker/#variant-proportions                                                                             9
                 Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 11 of 42

Rare serious adverse events reported after COVID-19 vaccination

                  Janssen                                                                 mRNA
                  vaccine                                                                vaccines

    Thrombosis with
                                 Guillain-Barré                                          Myocarditis
   thrombocytopenia
                                syndrome (GBS)
     syndrome (TTS)




                                                                                                       10
                       Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 12 of 42

 Summary
 After a period of decline, COVID-19 cases and hospitalizations have begun to
  increase in recent weeks.
  – Variants continue to spread; Delta variant now found in >80% of cases in the
    United States

 Rare events have been observed after COVID-19 vaccination:
  – Janssen vaccine: TTS & GBS
  – mRNA vaccine: myocarditis




                                                                                               11
            Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 13 of 42




Benefits and Harms of Janssen COVID-19 Vaccine
                                    Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 14 of 42


    Methods for assessment of benefit-risk balance – Janssen vaccine

                       Benefits
    Expected protection provided per 1
     million Janssen vaccine doses by
     age/sex calculated using:
          • Most recent case incidence,
            COVID-NET hospitalization &
            severity data (through June 19th)
          • VE (90%) for hospitalization
          • VE (66%) for COVID-19
            symptomatic cases
          • 120-day period




VE= Vaccine efficacy                                                                                        13
                                                  Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 15 of 42


    Methods for assessment of benefit-risk balance – Janssen vaccine

                           Benefits                                                                                                  Potential harms
   Expected protection provided per 1                                                                                 Estimated cases of GBS per 1
    million Janssen vaccine doses by                                                                                    million Janssen vaccine doses, by
    age/sex calculated using:                                                                                           age/sex using cases from VAERS
          • Most recent case incidence,                                                                                 through June 30, 2021
            COVID-NET hospitalization &
            severity data (through June 19th)                                                                          Estimated cases of TTS per 1
          • VE (90%) for hospitalization                                                                                million Janssen vaccine doses, by
          • VE (66%) for COVID-19
                                                                                                                        age/sex using cases reported to
            symptomatic cases                                                                                           VAERS through July 8, 2021
          • 120-day period




VE= Vaccine efficacy; GBS = Guillain-Barré syndrome; TTS= Thrombosis with thrombocytopenia syndrome; VAERS = Vaccine Adverse Event Reporting System     14
                                                   Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 16 of 42

            Benefits of the Janssen COVID-19 vaccine

       The clinical trial demonstrated efficacy against symptomatic, laboratory-confirmed
        COVID-19. Overall efficacy was 66%

       Against severe outcomes:
        – Vaccine efficacy against COVID-19-associated hospitalization: 93%
        – VE against deaths due to COVID-19: 100%

       Persistence of antibody response & activity demonstrated against a variety of variants*




*Durable   humoral and cellular immune responses months after Ad26.COV2.S vaccination NEJM https://www.nejm.org/doi/full/10.1056/NEJMc2108829?query=featured_home   15
                                                  Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 17 of 42

         Potential Harms of the Janssen COVID-19 vaccine:
         Guillain-Barré Syndrome
     12.6 million vaccine doses administered*and 98 GBS cases as of June 30, 2021

                                                         Females n= 37                                                        Males n=61

          Age group                     Cases         Doses admin Reporting rate†                               Cases Doses admin Reporting rate†

      18-29 years old                       1            1,037,996                1.0 per million                   3       1,258,963   2.4 per million

      30-49 years old                     13             1,957,663                6.6 per million                  18       2,407,430   7.5 per million

      50-64 years old                     14             1,888,715                7.4 per million                  33       2,115,411   15.6 per million

        65+ years old                       9            1,037,996                8.7 per million                   7       932,764     7.5 per million
*Source of doses administered: FDA, through June 30, 2021; Some age- and sex-specific dose administered data were imputed
†Reporting rate = GBS cases per 1 million Janssen COVID-19 vaccine doses administered
GBS = Guillain-Barré Syndrome                                                                                                                          16
                                                   Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 18 of 42

         Potential Harms of the Janssen COVID-19 vaccine:
         Thrombosis with Thrombocytopenia Syndrome
     12.5 million vaccine doses administered*and 38 confirmed TTS cases as of July 8, 2021

                                                          Females n= 28                                                                 Males n=10

           Age group                    Cases          Doses admin Reporting rate† Cases Doses admin Reporting rate†

      18-29 years old                       4               946,358                4.2 per million                     3            1,281,479                2.3 per million

      30-49 years old                      17             1,934,574                8.8 per million                     4            2,440,773                1.6 per million

      50-64 years old                       7             1,865,372                3.8 per million                     3            2,130,473                1.4 per million

        65+ years old                       0              1,028,190               0.0 per million                     0             943,098                 0.0 per million
*Source of doses administered: https://covid.cdc.gov/covid-data-tracker/#vaccinations through July 8, 2021; Some age- and sex-specific doses administered data were imputed
† Reporting rate = TTS cases per 1 million Janssen COVID-19 vaccine doses administered
TTS=Thrombosis with Thrombocytopenia Syndrome
                                                                                                                                                                               17
                                                   Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 19 of 42

         Estimated predicted COVID-19 cases prevented vs. GBS cases
         for every million Janssen vaccinations over 120 days
                             Females 18–29 Years                                                                       Males 18–29 Years

                    8,900 COVID-19 cases prevented                                                                   6,600 COVID-19 cases prevented
                    700 hospitalizations prevented                                                                   300 hospitalizations prevented
                    50 ICU admissions prevented                                                                      60 ICU admissions prevented
                    5 deaths prevented                                                                               3 deaths prevented
                                    1 GBS case                                                                          2 GBS cases

Hospitalizations, ICU admissions and deaths based on data for week of June 19, 2021; GBS = Guillain-Barré Syndrome                                    18
                                                  Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 20 of 42

         Estimated predicted COVID-19 cases prevented vs. GBS & TTS
         cases for every million Janssen vaccinations over 120 days
                             Females 18–29 Years                                                                     Males 18–29 Years

                    8,900 COVID-19 cases prevented                                                               6,600 COVID-19 cases prevented
                    700 hospitalizations prevented                                                               300 hospitalizations prevented
                    50 ICU admissions prevented                                                                  60 ICU admissions prevented
                    5 deaths prevented                                                                           3 deaths prevented
                                 1 GBS case                                                                             2 GBS cases
                                4-5 TTS cases                                                                           2-3 TTS cases
Hospitalizations, ICU admissions and deaths based on data for week of June 19, 2021; GBS = Guillain-Barré Syndrome; TTS= Thrombosis with Thrombocytopenia Syndrome   19
                                                  Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 21 of 42

         Estimated predicted COVID-19 cases prevented vs. GBS & TTS
         cases for every million Janssen vaccinations over 120 days
                             Females 30–49 Years                                                                     Males 30–49 Years

                    10,100 COVID-19 cases prevented                                                              7,600 COVID-19 cases prevented
                    900 hospitalizations prevented                                                               650 hospitalizations prevented
                    140 ICU admissions prevented                                                                 150 ICU admissions prevented
                    20 deaths prevented                                                                          25 deaths prevented
                             6-7 GBS cases                                                                               7-8 GBS cases
                             8-10 TTS cases                                                                              1-2 TTS cases
Hospitalizations, ICU admissions and deaths based on data for week of June 19, 2021; GBS = Guillain-Barré Syndrome; TTS= Thrombosis with Thrombocytopenia Syndrome   20
                                                  Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 22 of 42

         Estimated predicted COVID-19 cases prevented vs. GBS & TTS
         cases for every million Janssen vaccinations over 120 days
                             Females 50–64 Years                                                                     Males 50–64 Years

                    12,100 COVID-19 cases prevented                                                              10,100 COVID-19 cases prevented
                    1,600 hospitalizations prevented                                                             1,800 hospitalizations prevented
                    350 ICU admissions prevented                                                                 480 ICU admissions prevented
                    120 deaths prevented                                                                         140 deaths prevented

                             7-8 GBS cases                                                                                14-17 GBS cases
                             3-4 TTS cases                                                                                1-2 TTS cases
Hospitalizations, ICU admissions and deaths based on data for week of June 19, 2021; GBS = Guillain-Barré Syndrome; TTS= Thrombosis with Thrombocytopenia Syndrome   21
                                                  Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 23 of 42

         Estimated predicted COVID-19 cases prevented vs. GBS & TTS
         cases for every million Janssen vaccinations over 120 days
                             Females 65+ Years                                                                       Males 65+ Years

                    29,000 COVID-19 cases prevented                                                              36,600 COVID-19 cases prevented
                    5,900 hospitalizations prevented                                                             11,800 hospitalizations prevented
                    1,250 ICU admissions prevented                                                               3,300 ICU admissions prevented
                    840 deaths prevented                                                                         2,300 deaths prevented
                             8-10 GBS cases                                                                              7-8 GBS cases
                             0 TTS cases                                                                                 0 TTS cases
Hospitalizations, ICU admissions and deaths based on data for week of June 19, 2021; GBS = Guillain-Barré Syndrome; TTS= Thrombosis with Thrombocytopenia Syndrome   22
                                       Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 24 of 42

Benefits and risks after Janssen vaccine, by age group & sex
                     For every million doses of vaccine given with US exposure risk and hospitalization rates from June 19, 2021

           COVID-19-Associated Hospitalizations & Deaths                                            Cases of Guillain-Barré Syndrome &
                  Prevented by Janssen vaccines          Age groups                                 Thrombosis with Thrombocytopenia
                       700                                                            1                          Syndrome
                                                                         18-29
Females                                                         5                     4-5
          900                                                            30-49        6-7
                                                              20                      8-10
  1,600                                                                               7-8
                                                       120               50-64        3-4
  5,900                                                                   65+         8-10
               840                                                                    0
        1000         800         600      400         200            0           0            200        400       600      800      1000

                                                                     Age groups
                                             300                                     2-3
                                                                 3       18-29       2-3
Males                      650                                           30-49       7-8
                                                              25                     1-2
  1,800                                                                               14-17
                                                      140                50-64
                                                                                     1-2
11,800                                                                    65+        7-8
  2,300                                                                              0
        1000         800         600      400         200            0           0            200        400       600      800      1000
                                                                                                                                            23
           Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 25 of 42




Benefits and Harms of mRNA COVID-19 Vaccines
                                                   Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 26 of 42

         Methods for assessment of benefit-risk balance –
         mRNA COVID-19 vaccines in adults
                                Benefits                                                                                   Potential harms
        Expected protection provided per 1                                                                        Estimated cases of
         million mRNA vaccine doses using:                                                                          myocarditis per 1 million
         • Most recent case incidence,                                                                              second doses of mRNA
           COVID-NET hospitalization and                                                                            COVID-19 vaccine,
           severity data (through June 19th)                                                                        by age/sex using data from
         • VE for hospitalization (95%)                                                                             VAERS through June 30, 2021
         • VE for COVID-19 symptomatic
           cases (95%)
         • 120-day period



VE= Vaccine efficacy; VAERS = Vaccine Adverse Event Reporting System                                                                         25
                                                  Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 27 of 42



         Benefits of mRNA vaccines
       Clinical trial data demonstrated high efficacy against symptomatic, laboratory-confirmed
        COVID-19 among adults with both mRNA vaccines (Pfizer-BioNTech and Moderna)
        – Overall efficacy was 94-95%
        – Vaccine efficacy against COVID-19 associated hospitalization was 89-100%

       Persistence of antibody response & activity demonstrated against a variety of variants*




Polack FP et al. N Engl J Med 2020; DOI: 10.1056/NEJMoa2034577; Frenck RW et al. N Engl J Med 2021; DOI: 10.1056/NEJMoa2107456;
Baden LR et al. N Engl J Med 2021; DOI: 10.1056/NEJMoa2035389
*https://www.cdc.gov/coronavirus/2019-ncov/science/science-briefs/fully-vaccinated-people.html                                    26
                                                   Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 28 of 42

          Potential Harms of the mRNA COVID-19 vaccines:
          Myocarditis
     ~141 million 2nd mRNA vaccine doses administered*and 497 myocarditis cases as of June 30, 2021
      in age 18+

                                                         Females n= 105                                                              Males n= 392
             Age group                  Cases          Doses admin Reporting rate† Cases* Doses admin Reporting rate†

     18-29 years old§                      34           10,491,212                 3.2 per million                  248           10,212,647            24.3 per million

      30-49 years old                      38           20,875,708                 1.8 per million                  117           20,154,577            5.8 per million

      50-64 years old                      23           19,714,915                 1.2 per million                   15           18,514,388            0.8 per million

          65+ years old                    10           22,274,470                 0.4 per million                   12           19,518,324            0.6 per million
*Sourceof doses administered: https://covid.cdc.gov/covid-data-tracker/#vaccinations; some age- and sex-specific doses administered data were imputed
†Reporting rate = myocarditis cases per 1 million mRNA COVID-19 mRNA second vaccine doses administered
§Myocarditis cases in 18-29-year-olds are confirmed cases meeting CDC’s case definition
                                                                                                                                                                          27
                                                    Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 29 of 42

          Estimated predicted COVID-19 cases prevented vs. myocarditis
          cases for every million mRNA vaccinations over 120 days
                              Females 18-29 Years                                                          Males 18-29 Years

                     12,800 COVID-19 cases prevented                                                    9,600 COVID-19 cases prevented
                     750 hospitalizations prevented                                                     300 hospitalizations prevented
                     50 ICU admissions prevented                                                        60 ICU admissions prevented
                     5 deaths prevented                                                                 3 deaths prevented

                   3-4 myocarditis cases                                                                22-27 myocarditis cases
Hospitalizations, ICU admissions and deaths based on data for week of June 19, 2021                                                      28
                                                    Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 30 of 42

          Estimated predicted COVID-19 cases prevented vs. myocarditis
          cases for every million mRNA vaccinations over 120 days
                              Females 30-49 Years                                                          Males 30-49 Years

                     14,600 COVID-19 cases prevented                                                    11,000 COVID-19 cases prevented
                     950 hospitalizations prevented                                                     700 hospitalizations prevented
                     140 ICU admissions prevented                                                       160 ICU admissions prevented
                     20 deaths prevented                                                                25 deaths prevented

                   1-2 myocarditis cases                                                                    5-6 myocarditis cases
Hospitalizations, ICU admissions and deaths based on data for week of June 19, 2021                                                      29
                                                    Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 31 of 42

          Estimated predicted COVID-19 cases prevented vs. myocarditis
          cases for every million mRNA vaccinations over 120 days
                              Females 50-64 Years                                                          Males 50-64 Years

                     17,500 COVID-19 cases prevented                                                    14,700 COVID-19 cases prevented
                     1,700 hospitalizations prevented                                                   1,900 hospitalizations prevented
                     375 ICU admissions prevented                                                       500 ICU admissions prevented
                     125 deaths prevented                                                               150 deaths prevented

                        1 myocarditis case                                                                     1 myocarditis case
Hospitalizations, ICU admissions and deaths based on data for week of June 19, 2021                                                    30
                                                    Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 32 of 42

          Estimated predicted COVID-19 cases prevented vs. myocarditis
          cases for every million mRNA vaccinations over 120 days
                              Females 65+ Years                                                            Males 65+ Years

                     32,000 COVID-19 cases prevented                                                    52,700 COVID-19 cases prevented
                     6,200 hospitalizations prevented                                                   12,500 hospitalizations prevented
                     1,300 ICU admissions prevented                                                     3,500 ICU admissions prevented
                     900 deaths prevented                                                               2,400 deaths prevented

                   <1 myocarditis case                                                                  <1 myocarditis case
Hospitalizations, ICU admissions and deaths based on data for week of June 19, 2021                                                      31
                                   Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 33 of 42

Benefits and risks after mRNA vaccine, by age group & sex
                  For every million doses of vaccine given with US exposure risk and hospitalization rates from June 19, 2021

           COVID-19-Associated Hospitalizations & Deaths                                            Cases of myocarditis
                   Prevented by mRNA vaccines            Age groups
                 750                                                 18-29       3-4
Females                                                     5
        950                                                          30-49
                                                          20                     1-2
  1,700
                                                   125               50-64       1
  6,200                                                               65+
          900                                                                    <1
        1000      800       600        400        200            0           0           200      400      600       800        1000

                                                                 Age groups
                                         300                                     22-27
                                                             3       18-29
Males               700                                              30-49       5-6
                                                          25
  1,900                                                                          1
                                                 150                 50-64
12,500                                                                65+        <1
  2,400
        1000      800       600        400        200            0           0           200      400      600       800        1000
                                                                                                                                       32
          Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 34 of 42




Summary
                                    Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 35 of 42

Benefits and risks after COVID-19 vaccine, by age group- females
                  For every million doses of vaccine given with US exposure risk and hospitalization rates from June 19, 2021

         COVID-19-Associated Hospitalizations and Deaths                                       Cases of Guillain-Barré Syndrome &
                 Prevented by Janssen vaccines         Age groups                              Thrombosis with Thrombocytopenia
                        700                                          18-29        1                         Syndrome
                                                             5                    4-5
          900                                                        30-49        6-7
                                                           20                     8-10
 1,600                                                                            7-8
                                                    120              50-64        3-4
 5,900                                                                65+         8-10
            840                                                                   0
    1000          800         600      400         200           0           0           200        400       600         800   1000

    COVID-19-Associated Hospitalizations and Deaths                                                Cases of myocarditis
             Prevented by mRNA vaccines             Age groups
                  750
                                                             5       18-29       3-4
     950                                                             30-49
                                                           20                    1-2
 1,700
                                                    125              50-64       1
 6,200                                                                65+
         900                                                                     <1
    1000          800         600      400         200           0           0           200        400       600         800   1000   34
                                    Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 36 of 42

Benefits and risks after COVID-19 vaccine, by age group- males
                  For every million doses of vaccine given with US exposure risk and hospitalization rates from June 19, 2021

          COVID-19-Associated Hospitalizations and Deaths                                        Cases of Guillain-Barré Syndrome &
                  Prevented by Janssen vaccines         Age groups                               Thrombosis with Thrombocytopenia
                                          300
                                                                      18-29
                                                                                  2-3                         Syndrome
                                                              3                   2-3
                        650                                           30-49       7-8
                                                           25                     1-2
  1,800                                                               50-64        14-17
                                                   140                             1-2
11,800                                                                 65+        7-8
  2,300                                                                           0
      1000        800         600      400         200            0           0            200        400       600         800   1000
      COVID-19-Associated Hospitalizations and Deaths                                                Cases of myocarditis
               Prevented by mRNA vaccines             Age groups
                                          300                         18-29        22-27
                                                              3
                    700                                               30-49        5-6
                                                           25
  1,900                                                                            1
                                                  150                 50-64
12,500
  2,400                                                                65+         <1
      1000        800         600      400         200            0           0            200        400       600         800   1000
                                                                                                                                         35
                                  Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 37 of 42

Benefits and risks after COVID-19 vaccine, by age group & sex
               For every million doses of vaccine given with US exposure risk and hospitalization rates from June 19, 2021



                               Janssen COVID-19 vaccine                                        mRNA COVID-19 vaccines
                   Prevented COVID-19 Outcomes               GBS         TTS           Prevented COVID-19 Outcomes Myocarditis
    Age
                  Hospitalization      ICU       Death      Cases       Cases          Hospitalization ICU Death     Cases
                                                              FEMALES
 18-29 years            700             50         5           1          4-5                750            50     5          3-4
 30-49 years            900             140        20         6-7        8-10                950           140    20          1-2
 50-64 years           1600             350       120        7-8         3-4                1,700          375   125           1
  65+ years            5,900           1250       840        8-10          0                6,200         1300   900          <1
                                                               MALES
 18-29 years            300              60        3          2           2-3                 300           60      3        22-27
 30-49 years            650             150        25        7-8          1-2                 700          160     25         5-6
 50-64 years           1,800            480       140       14-17         1-2                1,900         500    150          1
  65+ years           11,800           3300      2300        7-8           0                12,500        3500   2400         <1


                                                                                                                                     36
                    Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 38 of 42

Potential harms reported overall after COVID-19 vaccination

                        Janssen                                                                 mRNA
                        vaccine                                                                vaccines
    Thrombosis with                          Guillain-Barré
   thrombocytopenia                                                                          Myocarditis:
                                              syndrome:
       syndrome:
       3.0 cases                                 7.8 cases                                     3.5 cases
    per million doses                       per million doses                               per million doses
     among adults                            among adults                                    among adults


              Risk for each potential harm varies by age and by sex
                                                                                                                37
                        Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 39 of 42

Limitations of benefit-risk estimates
   Benefits of vaccination likely even greater than shown
    – Model uses current case estimates; does not account for underreporting or rising
      case counts
    – Benefits are estimated over 120 days following vaccination, but protection likely
      lasts longer
    – Does not account for post-COVID-19 conditions

   Some hospitalizations (COVID-NET) may be related to diagnoses other than COVID-19
   Vaccine efficacy from clinical trials rather than real-world data
   Crude numbers of potential harms were used for some estimates


                                                                                                38
Benefit-risk interpretation and summary
                     Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 40 of 42




 An assessment of the individual benefits and
  individual risks of vaccination is an important tool to
  help inform vaccination policy


 This assessment demonstrates that the benefits of
  COVID-19 vaccination far outweigh the potential risks


 The relative balance of benefits-risks varies by age/sex




                                                                                             39
                     Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 41 of 42


Acknowledgements
 Danielle Moulia                                     Heather Scobie
 Stephen Hadler                                      Kevin Chatham-Stevens
 Nicole Reisman                                      Amanda Cohn
 Kathleen Dooling                                    Tom Shimabukuro
 Sara Oliver                                         John Su
 Sarah Mbaeyi                                        Lauri Markowitz
 Megan Wallace                                       Melinda Wharton
 Julia Gargano
 Lauri Hicks
 Jack Gersten
 Mary Chamberland                                    Vaccine Safety Team
 Eddie Shanley                                       Epidemiology and Surveillance Task Force
 Monica Godfrey                                      Vaccine Task Force
                                                                                                  40
                                      Case 1:21-cv-01009-DNH-ML Document 16-43 Filed 09/22/21 Page 42 of 42




                                                        Thank you
For more information, contact CDC
1-800-CDC-INFO (232-4636)
TTY: 1-888-232-6348 www.cdc.gov


The findings and conclusions in this report are those of the authors and do not necessarily represent the
official position of the Centers for Disease Control and Prevention.
